Case 0:19-cv-60367-WPD Document 99 Entered on FLSD Docket 12/31/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 19-60367-CIV-DIMITROULEAS
  ALLIED WORLD SPECIALTY INSURANCE
  COMPANY,

          Plaintiff,
  v.

  CARIBE UTILITIES OF FLORIDA, INC.,
  CARIBE FL PROPERTIES, LLC,
  MIGUEL CABRANES, and DAISY BECEIRO,

        Defendants.
  _____________________________________/

                   ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

          THIS CAUSE is before the Court on Plaintiff’s Verified Motion for an Award of

  Attorney’s Fees and Nontaxable Expenses and Costs Against Defendants [DE 93] (the

  “Motion”), Bill of Costs [DE 94], and Plaintiff’s Memorandum of Law in Support of its Bill of

  Costs [DE 95] and the Report and Recommendation of Magistrate Judge Snow [DE 98] (the

  “Report”). The Court notes that no objections to the Report [DE 98] have been filed, and the

  time for filing such objections has passed. As no timely objections were filed, the Magistrate

  Judge’s factual findings in the Report [DE 98] are hereby adopted and deemed incorporated into

  this opinion. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S.

  958 (1988); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

       Although no timely objections were filed, the Court has conducted a de novo review of the

  Report [DE 98] and record and is otherwise fully advised in the premises. The Court agrees with

  the Magistrate Judge’s reasoning and conclusion that the Motion [DE 93] and the Bill of Costs

  [DE 94] should be granted.

          Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

          1. The Report [DE 98] is hereby ADOPTED and APPROVED;
Case 0:19-cv-60367-WPD Document 99 Entered on FLSD Docket 12/31/2020 Page 2 of 2




         2. Plaintiff’s Motion for Attorney’s Fees [DE 93], Bill of Costs [DE 94] and Plaintiff’s

             Memorandum of Law in Support of its Bill of Costs [DE 95] are GRANTED as

             follows: Plaintiff is awarded $71,461.50 in attorney’s fees and $634.81 in costs.

         3. The Clerk is DIRECTED to mail copies of this Order to the addresses below.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 31st day of December, 2020




  Copies furnished to:
  All Counsel of Record

  Caribe Utilities of Florida, Inc.,
  Caribe FL Properties, LLC,
  Miguel Cabranes, Daisy Beceiro e
  10261 SW 72nd St, Ste 105
  Miami, FL 33173

  Caribe Utilities of Florida, Inc.,
  Caribe FL Properties, LLC,
  Miguel Cabranes, Daisy Beceiro,
  7315 SW 78th Avenue, Suite 100,
  Miami, FL 33173
